       Case 5:18-cv-00820-DSF-SS Document 32 Filed 12/11/18 Page 1 of 1 Page ID #:175




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                    CASE NUMBER
 Adriana Joseph,
                                                                                  5:18-cv-00820-DSF-SS
                                                Plaintiffs)
                               v.


 JPMorgan Chase Bank, N.A.,
                                                                                  MEDIATION REPORT

                                                Defendant(s).

Instructions: The mediator mustfile this Report within 5 days after the conclusion ofa mediation
session even ifthe negotiations continue. Ifthe case later settles with the assistance ofthe mediator,
the mediator mustfile a subsequent Report.

1.       ❑ A mediation was held on (date):

         ❑
         ~ A mediation id not t~place be a                    the cases ttled befog the session oc urred; I
                      C.-dt 6'~~ L4'   4~. V ~ ~;~ C~ ~6~~~t,~ 7(~ i~(,C~~~               ~kf~`~l{,(,fit CL~~'~=
2.       The individual parties, nd their respectiv trial counsel, designated cor~orate repr entati ~            d/or
         representatives of the arty's insurer:                                    .~-~;     \.~ ~~
                 ❑ Appeared as required by Civil L.R. 16-15.5(b).
                 ❑ Did not appear as required by Civil L.R. 16-15.5(b).
                           ❑ Plaintiff or plaintiffs representative failed to appear.
                           ❑ Defendant or defendant's representative failed to appear.
                           ❑ Other:

        Did the case settle?
                  ❑   Yes,fully, on                                 (date).
                  ❑   Yes, partially, and further facilitated discussions are expected.(See No. 4 below.)
                  ❑   Yes, partially, and further facilitated discussions are not expected.
                  ❑   No,and further facilitated discussions are expected.(See No. 4 below.)
                  ❑ No, and further facilitated discussions are not expected.
4.      If further facilitated discussions are expected, by what date will you check in with the parties?


Dated: December 11, 2018                                                                     /s/
                                                                                  Signature of Mediator
                                                                                      Gail Killefer
The Mediator must electronicallyfile original document in CM/                     Name of Mediator (print)
ECF using one offour choices under "Civil=> Other Filings =>
ADR/Mediation Documents => Mediation Report(ADR-3)."


ADR-03(03/17)                                         MEDIATION REPORT                                       Page 1 of 1
